914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marie M. McMAHON, pro se, individually and on behalf of allpersons similarly situated, Plaintiff-Appellant,v.Charles S. TRUMP, IV, J. Phillip Kesecker, Harleigh E.Seely, Lisa M. Gruber, R. Eldon Metzger, Stephen C. McBee,David H. Savasten, Grace Borrell, David Hall, Mary GanoParrill, Melissa K. Marland, Public Service Commission,Thomas W. Steptoe, Jr., Andrew M. Frye, Jr., C. ReevesTaylor, Richard Gay, Defendants-Appellees.
No. 89-2840.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 29, 1989.Decided Sept. 17, 1990.Rehearing and Rehearing In Banc Denied Oct. 12, 1990.

Appeal from the United States District Court for the Northern District of West Virginia, at Martinsburg.  William M. Kidd, Senior District Judge.  (C/A No. 89-20-M-K)
Marie M. McMahon, appellant pro se.
Charles F. Printz, Jr., Rice, Douglas & Shingleton, Martinsburg, W.Va., Franklin Dorrah Cleckley, Morgantown, W.Va., William B. Carey, Berkeley Springs, W.Va., David Paul Cleek, Charleston, W.Va., for appellees.
N.D.W.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Marie M. McMahon appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McMahon v. Trump, C/A No. 89-20-M-K (N.D.W.Va. Oct. 3, 1989;  Jan. 17, 1990;  Jan. 30, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In her "Amended Notice of Appeal" filed on February 7, 1990, McMahon has apparently abandoned her appeal from both the October 3, 1989, order granting the motion to dismiss the complaint as a class action and the October 20, 1989, order denying her motion for reconsideration of the court's October 3, 1989, orders dismissing some of the defendants from the action